     Case 3:20-cv-00470 Document 15 Filed 12/07/20 Page 1 of 2 PageID #: 299




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


OHIO VALLEY ENVIRONMENTAL COALITION,
WEST VIRGINIA HIGHLANDS, and
SEIRRA CLUB,

                             Plaintiffs,

v.                                                 CIVIL ACTION NO. 3:20-0470

AUSTIN CAPERTON, Secretary,
West Virginia Department of Environmental Protection,

                             Defendant.


                                           ORDER


       The Court GRANTS the Consensual Motion to Extend Case Deadlines (ECF No. 14) and

ORDERS as follows:

01/04/21      Defendant shall file its Answer to the Complaint.

12/31/20      Motions under FR Civ P 12(b), together with supporting briefs, memoranda,
              affidavits, or other such matter in support thereof. (All motions unsupported by
              memoranda will be denied without prejudice pursuant to LR Civ P 7.1(a).)

01/11/21      Last day for Rule 26(f) meeting.

01/19/21      Last day to file report of Rule 26(f) meeting C See Scheduling Order Worksheet,
              available on the Court’s website and at LR Civ P 16.1.

02/01/21      Scheduling/ status conference with the Court and lead counsel at 11:30 a.m., unless
              otherwise directed. Be prepared to discuss the following:

              (a)    the discovery to be completed and the amount of time necessary for its
                     completion;
              (b)    the further formulation and simplification of issues, including possible
                     elimination of claims or defenses;
              (c)    the possibility of entering into stipulations regarding issues for trial;
    Case 3:20-cv-00470 Document 15 Filed 12/07/20 Page 2 of 2 PageID #: 300




               (d)       the possibility of obtaining admissions regarding facts and documents; and
               (e)       other matters that will assist the parties in reaching a final resolution of this
                         matter.

02/08/21       Entry of scheduling order.

02/16/21       Last day to make FR Civ P 26(a)(1) disclosures.


       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                                 ENTER:          December 7, 2020




                                                ROBERT C. CHAMBERS
                                                UNITED STATES DISTRICT JUDGE




                                                   -2-
